DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claim 8, line 4 appears to be missing a word or words in the phrase “are same in gradient”. 
Claim 9 is objected to as depending from an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
action of the cutting push rod”, that “the cutting push rod drives the cutter and the firing block”, and a driving mechanism that “drives the cutter and the first jaw to move relative to each other”.  Claim 2 is ambiguous as the claim sets forth that the cutting push rod “drives” the cutter to continue moving forward, and the driving mechanism “drives” the cutter and the first jaw to move relative to each other.   Claim 13 is ambiguous as the claim sets forth that the cutting push rod “drives” the cutter and that the compression spring “drives” the staple cartridge channel.  The claim language is confusing, and it is not clear from the claim language of claims 1, 2, and 13 which elements are performing the driving, and which elements they are driving.    
In claim 2, line 7, the phrase “toward a side away from the first jaw” is ambiguous as it is unclear to what “a side” refers (the side of what element?).  The language is confusing and it is not clear what direction this is with reference to the elements of the apparatus.  Claims 2, 4, 5, 10, 11, 13, 14, 16, and 19 are ambiguous for the same reasons.     
In claim 11, lines 3-4, “the elastic piece enters the notches” is ambiguous as it is not clear in what manner the elastic piece enters the notches (plural).  Although this language appears in the specification at paragraph [00154], it is unclear how the boss can enter more than one notch at a time.  As disclosed in the specification in paragraphs [00161] and [00164], the boss 471 enters only one notch at a time.    
Claims 3, 6-9, 12, 15, 17, 18, and 20 are indefinite as depending from an indefinite claim.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2016/0183948).
With respect to claim 1, Shelton et al. disclose a staple cartridge assembly comprising a staple cartridge connector (elongate shaft 16, fig. 1, [0032]) which comprises a housing (shaft frame 70, fig. 3, [0038]) and a cutting push rod (firing bar 90, 94, fig. 3, [0039]) located in the housing, a first jaw (staple channel 18, fig. 1, [0032]) and a second jaw (anvil 22, fig. 1, [0032]), both of which are located at a distal end (fig. 1) of the staple cartridge connector 16 (fig. 1) and are capable of being opened and closed ([0032]), a firing block (wedge sled 126, fig. 5, [0040]) movably disposed in the first jaw 18 ([0040]), a cutter (E-beam 102, fig. 4, [0040]) located at a distal end (fig. 3) of the cutting push rod 90, 94 and that pushes the firing block 126 to move under the action of the cutting push rod 90, 94 ([0040]), and a driving mechanism (clip spring 144, figs. 3 and 6, [0044]), wherein the first jaw 18 is provided with a limiting portion (lockout recess 240, fig. 14, [0050]) at a proximal end (fig. 14), the cutter 102 is provided with a securing portion (middle pin 112, fig. 14, [0050]), when the firing block 126 is located at the proximal end of the staple cartridge assembly the cutting push rod 90, 94 drives the cutter 102 and the firing block 126 together to move toward a distal end of the assembly (fig. 11, [0048]), when the firing block 126 is located at the distal end of the assembly the driving mechanism 144 drives the cutter and the first jaw 18 to move relative to each other (figs. 13 and 14, [0050]) and the limiting portion 240 and the securing portion 112 resist against each other to restrict the cutter 102 from continuing moving toward the distal end of the assembly (fig. 14, [0050], in the claim, the cutter is interpreted as being located at the proximal end, “continuing moving” is interpreted as meaning used again).  
With respect to claim 2, Shelton et al. disclose that when the firing block 126 is located at the proximal end of the staple cartridge assembly and the cutter 102 does not contact the firing block 126, 
With respect to claim 3, Shelton et al. disclose that the first jaw 18 comprises a staple cartridge channel 18 (fig. 3, [0032]) and a staple cartridge 20 (fig. 3, [0032]) which are connected ([0032]), the second jaw is an anvil 22 (fig. 3, [0032]), and the limiting portion 240 is located at the staple cartridge channel 18 (figs. 7 and 10, [0050]).  
With respect to claim 4, Shelton et al. disclose the driving mechanism 144 is a driving member 144 connected to the housing 70 (fig. 3, [0044]), the cutting push rod 90, 94 is provided with a boss (upward projection 138, fig. 3, [0048]) at a side close to the driving member, and when the boss 138 moves toward the distal end of the staple cartridge assembly and to the driving member 144, the driving member 144 drives the cutting push rod to shift toward a side away from the driving member 144, so that the cutter 102 shifts toward a side close to the staple cartridge channel 18 to allow the securing portion 112 to enter the limiting portion 240 (fig. 14, [0050]).  
With respect to claim 5, Shelton et al. disclose the firing block 126 is provided with a first resisting portion (stepped central member 124, fig. 5, [0040]) at a proximal end, the cutter 102 is provided with a second resisting portion (middle guide 120, fig. 4, [0040]) at a distal end, and when the first resisting portion and the second resisting portion resist against each other, the firing block 126 drives the cutter 102 to shift toward a side away from the staple cartridge channel 18 to allow the securing portion 112 to be separated from the limiting portion 240 (fig. 11, [0048]).  


    PNG
    media_image1.png
    503
    733
    media_image1.png
    Greyscale
 
With respect to claim 7, Shelton et al. disclose that the securing portion (middle pin 112) is a protrusion (fig. 4) and the limiting portion 240 is a groove (lockout recess 240, Annotated Figure B).  

    PNG
    media_image2.png
    647
    600
    media_image2.png
    Greyscale

With respect to claim 8, Shelton et al. disclose that the securing portion (middle pin 112) is a protrusion (fig. 4) which comprises a first slope (Annotated Figure C) at a proximal end, the limiting portion is a groove (lockout recess 240, Annotated Figure B) which comprises a second slope (Annotated Figure C) at a proximal end, and the first slope and the second slope are the same in gradient.  As shown in Annotated Figure C, the first slope and the second slope are parallel to each other, and thus are considered to have the same gradient.  The first slope is sloped (or inclined) with respect to the top 
  
    PNG
    media_image3.png
    410
    562
    media_image3.png
    Greyscale

With respect to claim 9, Shelton et al. disclose the protrusion (middle pin 112) comprises a first plane (Annotated Figure C) at a distal end, the groove (lockout recess 240) comprises a second plane (Annotated Figure C) at a distal end, and when the protrusion is located at the most distal end of the groove, the first plane and the second plane interfere with each other to restrict the protrusion from being separated from the groove ([0050]).  
With respect to claim 10, Shelton et al. disclose that the driving member is an elastic piece (clip spring 144, fig. 3, [0044], [0048]), when the boss (upward projection 138) moves toward the distal end of the staple cartridge assembly and to the elastic piece, the elastic piece drives the cutting push rod to shift toward a side away from the elastic piece (figs. 6, 13, and 14, [0044], [0050]), and when the firing block 126 abuts against the cutter 102, the firing block 126 drives the cutter to shift toward a side away 
With respect to claim 11, Shelton et al. disclose that the cutting push rod 90, 94 is provided with notches (Annotated Figure D) on two sides of the boss 138, and when the elastic piece is separated from the boss 138, the elastic piece enters the notches and the elastic piece maintains an initial state (Annotated Figure D, [0049]).  Shelton et al. disclose that the cutting push rod 90, 94 is a laminated bar ([0039]), thus the cutting push rod comprises a plurality of pieces laminated together, each piece having a notch, and with the laminated bar and notches extending across the two lateral sides of the boss (fig. 4), and thus the cutting push rod is considered to be provided with notches on two sides of the boss. 

    PNG
    media_image4.png
    359
    747
    media_image4.png
    Greyscale

With respect to claim 12, Shelton et al. disclose that the elastic piece 144 is a U-shaped elastic piece (Annotated Figure D).  
With respect to claim 20, Shelton et al. disclose a medical stapler (surgical stapling instrument 10, fig. 1, [0032]) comprising the staple cartridge assembly of claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Manoux et al. (US Patent No. 8,701,960).
With respect to claim 13, Shelton et al. disclose a staple cartridge assembly including a driving mechanism (clip spring 144, figs. 3 and 6, [0044]) that is located at the proximal end (fig. 6) of the staple cartridge assembly and connected to the staple cartridge channel and the anvil, when the cutting push rod drives the cutter to move toward the distal end of the staple cartridge assembly and to the limiting portion, the driving mechanism drives the staple cartridge channel to shift toward the side close to the securing portion to allow the securing portion to enter the limiting portion.   Shelton et al. disclose that the driving mechanism 144 is connected to the staple cartridge channel 18 and the anvil 22 via the lateral bar 140 (fig. 6, [0044]) and the shaft frame 70 (fig. 6, [0038]), and thus the driving mechanism is considered to be connected to the staple cartridge channel and the anvil.  Shelton et al. disclose that when the cutting push rod 90, 94 drives the cutter 102 toward the distal end of the staple cartridge assembly and to the limiting portion 240, the driving mechanism 144 drives the staple cartridge channel 18 and the securing portion 112 to move relative to each other (figs. 6 and 10, [0044], [0050]) to allow the securing portion 112 to enter the limiting portion 240 (figs. 6 and 10, [0044], [0050]).  Since the staple cartridge channel and the securing portion 112 move relative to each other and since after movement the staple cartridge channel is closer to the securing portion, the driving mechanism 144 drives the staple cartridge channel via the cutting push rod, and thus the driving mechanism is 
Manoux et al. disclose a surgical stapler including a compression spring 14 (fig. 2, col. 2, lines 26-33) that drives the anvil and staple cartridge relative to each other.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge assembly to replace the spring with the compression spring as taught by Manoux et al. for a practical purpose such as ease of manufacturing, as a mere substitution of an art-recognized equivalent for the same purpose, especially since Manoux et al. disclose using one of a plurality of types of springs to achieve the purpose of driving members relative to each other.  MPEP 2144.06.  
With respect to claim 14, Shelton et al. disclose the firing block 126 is provided with a first contact portion (stepped central member 124, fig. 5, [0040]) at its proximal end, the cutter 102 is provided with a second contact portion (middle guide 120, fig. 4, [0040]) at its distal end, and when the first contact portion and the second contact portion resist against each other, the firing block 126 drives the cutter 102 to shift toward a side away from the staple cartridge channel 18 to allow the securing portion 112 to be separated from the limiting portion 240 (fig. 11, [0048]). 
With respect to claim 15, Shelton et al. disclose that the first contact portion 124 is provided with a guiding portion (Annotated Figure A).  The inclined surface of the first contact portion 124 provides a guiding portion that can guide the second contact portion 120 ([0048]).
With respect to claim 16, Shelton et al. disclose that the limiting portion 240 comprises a receiving groove (lockout recess 240, Annotated Figure B), the securing portion comprises a first end 112 of the cutter 102, and the first end 112 is located at the outer surface of the staple cartridge channel (Annotated Figure E).  Shelton et al. disclose that when the cutter 102 moves to the receiving 

    PNG
    media_image5.png
    711
    604
    media_image5.png
    Greyscale


Shelton et al. fails to disclose a compression spring.  
Manoux et al. disclose a surgical stapler including a compression spring 14 (fig. 2, col. 2, lines 26-33) that drives the anvil and staple cartridge relative to each other.  

With respect to claim 17, Shelton et al. disclose wherein the limiting portion further comprises a recessed portion (the distal edge of the lockout recess 240, fig. 14, [0050], lines 4-5) located at a distal end of the receiving groove; the securing portion 112 further comprises a bulging portion (extending from the lateral side faces of the cutter 102, fig. 4) located at a distal end of Page 7PCT Application No.: PCT/CN2018/115821 Attorney Docket No. WISPRO-00214the first end; and when the first end is located in the receiving groove and the cutter continues to move toward the distal end of the staple cartridge assembly, the bulging portion and the recessed portion are engaged with each other (fig. 14, [0050]).  
With respect to claim 18, Shelton et al. disclose that the limiting portion comprises two recessed portions (fig. 7, the distal edge of the lockout recess 240, fig. 14, [0050], lines 4-5) that are symmetrically distributed at the distal end of the receiving groove (fig. 7); and the securing portion comprises two bulging portions 112 that are symmetrically distributed at the distal end of the first end.  
With respect to claim 19, the combination of Shelton et al. and Manoux et al. teach a driving mechanism comprising a compression spring.  The combination of Shelton et al. and Manoux et al. fails to disclose two compression springs that are symmetrically distributed on two sides of the cutter. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge assembly to include two compression springs symmetrically distributed on two sides of the cutter, for a practical purpose such as providing greater driving force or providing a more balanced .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ortiz et al. (US Patent Publ. No. 2007/0102475) disclose a firing member having a protrusion and a distal notch (fig. 4). 
Collins et al. (US Patent Publ. No. 2015/0316431) disclose a spring actuated lockout (fig. 24). 
Baxter et al. (US Patent Publ. No. 2015/0173755) disclose a spring actuated lockout (fig. 84).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731